 


109 HRES 726 IH: Honoring the life and achievements of Charles Edward Taylor and recognizing the essential role of aviation maintenance technicians in ensuring the safety and security of civil and military aircraft, and for other purposes.
U.S. House of Representatives
2006-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 726 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2006 
Mr. Daniel E. Lungren of California (for himself, Mr. Oberstar, Mrs. Tauscher, Mr. Moran of Virginia, Mr. Gordon, Mr. Kline, Mr. Grijalva, Ms. Bordallo, Mr. Scott of Georgia, Mr. Cummings, Mr. Costello, Mr. Israel, Mr. Graves, Ms. Norton, Ms. Berkley, Mr. Kildee, Mr. Honda, Mrs. Christensen, Mr. Lantos, Mr. Abercrombie, Mr. Pearce, and Mr. Pastor) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Honoring the life and achievements of Charles Edward Taylor and recognizing the essential role of aviation maintenance technicians in ensuring the safety and security of civil and military aircraft, and for other purposes. 
 
Whereas in 1902, Charles Edward Taylor began working as a machinist for Orville and Wilbur Wright at the Wright Cycle Company in Dayton, Ohio; 
Whereas using only a metal lathe, drill press, and hand tools, Charles Edward Taylor built, in 6 weeks, the 12-horsepower engine that was used to power the Wright brothers’ first flying machine; 
Whereas Charles Edward Taylor’s ingenuity earned him a place in aviation history when the Wright brothers successfully flew their airplane in controlled flight on December 17, 1903; 
Whereas Charles Edward Taylor remained humble concerning his amazing achievements and had a successful career in aviation maintenance for more than 60 years; 
Whereas the Federal Aviation Administration has established the Charles Edward Taylor Master Mechanic Award, which recognizes individuals with aviation maintenance experience of 50 years or more; 
Whereas as a result of his personal commitment to excellence in aviation maintenance, Charles Edward Taylor has become a hero, a model, and a trailblazer to aircraft maintenance technicians worldwide; 
Whereas aviation maintenance technicians today play an essential role in ensuring the safety and security of civil and military aircraft; 
Whereas each day the integrity of aircraft used in United States air commerce is personally guaranteed by the federally certificated men and women who comprise the aviation maintenance technician professional workforce; 
Whereas the duties of aviation maintenance technicians are critical to United States homeland security and an integral component of the Nation’s aerospace industry; and 
Whereas 31 States and many other jurisdictions have declared May 24th, the birthday of Charles Edward Taylor, to be Aviation Maintenance Technician Day: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the life and achievements of Charles Edward Taylor; 
(2)recognizes the essential role of aviation maintenance technicians in ensuring the safety and security of civil and military aircraft; and 
(3)supports the goals and ideals of Aviation Maintenance Technician Day.   
 
